Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 11, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  132688(67)(68)                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  MELISSA BOODT, as Personal
  Representative of the Estate of
  David Waltz, Deceased,
               Plaintiff-Appellee/
               Cross-Appellant,
                                                                    SC: 132688
  v                                                                 COA: 266217
                                                                    Kalamazoo CC: 03-000318-NH
  BORGESS MEDICAL CENTER,
  MICHAEL ANDREW LAUER, M.D.,
  and HEART CENTER FOR
  EXCELLENCE, P.C.,
            Defendants-Appellants/
            Cross-Appellees,
  and

  MICHAEL ANDREW LAUER, M.D., P.C.,
             Defendant.
  ____________________________________


         On order of the Chief Justice, motions by Michigan Association for Justice and
  Citizens for Better Care for leave to file briefs amicus curiae in this case are considered
  and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 11, 2008                    _________________________________________
                                                                               Clerk